Citation Nr: 1335833	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  13-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for coronary artery disease with myocardial infarction, status post coronary artery bypass graft, effective May 1, 2009 through November 5, 2009.  

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease with myocardial infarction, status post coronary artery bypass graft, effective March 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from June 1952 to May 1954 and from March 1957 to December 1979.

In April 1999, the RO granted the Veteran's claim of entitlement to service connection for coronary artery disease with a myocardial infarction, and assigned a 30 percent rating, effective October 4, 1989.  

In September 2010, the RO raised the Veteran's rating for his service-connected heart disorder from 30 to 60 percent, effective May 1, 2009.  The RO also assigned a temporary total rating for convalescence, effective November 6, 2009 through February 28, 2010.  Following a VA review examination in July 2011, the RO restored the 60 percent rating, effective March 1, 2010.  The Veteran disagreed with the 60 percent evaluation, and this appeal ensued.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From May 1, 2009 through November 5, 2009, the Veteran's coronary artery disease with myocardial infarction and coronary artery bypass graft was manifested primarily by an ejection fraction of at least 50 percent and with dyspnea and fatigue.  

2.  Since March 1, 2010, the Veteran's coronary artery disease with myocardial infarction and coronary artery bypass graft has been manifested primarily by an ejection fraction of at least 50 percent and 3 to 5 METS with dyspnea and fatigue.  



CONCLUSIONS OF LAW

1.  From May 1, 2009 through November 5, 2009, the criteria for a rating in excess of 60 percent were not met for the service-connected coronary artery disease with myocardial infarction and coronary artery bypass graft.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Codes, 7007 and 7017 (2013).  

2.  Since March 1, 2010, the criteria for a rating in excess of 60 percent have not been met for the service-connected coronary artery disease with myocardial infarction and coronary artery bypass graft.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Codes, 7007 and 7017 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to a rating in excess of 60 percent for his service-connected heart disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On April 21, 2010, the RO received the Veteran's claim for a temporary total rating due to a period of convalescence, following his hospitalization at the Roper Hospital for a coronary artery bypass graft on November 6, 2009.  38 C.F.R. § 4.30 (2013).  The Veteran also filed a claim for an increased ratings for his service-connected arthritis of the back and knees.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for temporary total rating and for increased ratings.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Although the VA did not specifically notify the Veteran of the evidence necessary to substantiate an increased rating his coronary artery disease with a myocardial infarction, status post coronary artery bypass graft, the record shows that he understood what was necessary as his rating was increased from 30 to 60 percent.  

VA obtained or ensured the presence of records reflecting the Veteran's treatment at the Collection Heart Center in May 2009; records reflecting the Veteran's treatment at the Roper St. Francis Hospital in October 2009, as well as a period of hospitalization from November to March 2010; records from Atlantic Respiratory Services, dated in March 2010 and August 2011; and the report of a July 2011 VA examination.  

The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the Veteran's medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Merits of the Claim

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Coronary artery disease with a myocardial infarction, status post coronary artery bypass graft is rating in accordance with 38 C.F.R. § 4.104, Diagnostic Codes 7007 and 7015.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past, or; when a workload of greater than 3 MET's but not greater than 5 MET's results in dyspnea, fatigue, angina, dizziness, or syncope.  A 60 percent rating is also warranted when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent disability evaluation is warranted during and for 3 months following a myocardial infarction documented by laboratory tests.  Thereafter, a 100 percent disability evaluation is warranted for a documented history of myocardial infarction or documented coronary artery disease resulting in chronic congestive heart failure or when a workload of 3 MET's or less results in dyspnea, fatigue, angina, dizziness, or syncope.  A 100 percent rating is also warranted when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7007 and 7015.  

1 MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of MET's at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of MET's by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in MET's and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2)  (2012).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's claim was received by the VA on April 21, 2010.  

A review of the evidence discloses that in May 2009, the Veteran underwent an echocardiogram at the Collection Heart Center.  It revealed an ejection fraction of 50 percent.  

In October 2009, following a brief syncopal episode, the Veteran underwent a workup for coronary artery bypass grafting at the Roper Hospital.  It was noted that he had a history of a myocardial infarction in 1989.  During the workup, he described episodes of exertional chest pressure and shortness of breath.  A Nuclear Medicine Stress Test and cardiac catheterization revealed ejection fractions of 50 percent and 60 percent, respectively.  The cardiac catheterization demonstrated 85 percent stenosis of the left anterior descending artery, including a diagonal takeoff, and total occlusion of the right coronary artery.  It was noted that the Veteran exercised regularly, 3 times a week.  He performed aerobic activity to include, bicycling, swimming, walking on a treadmill, and some light weight lifting.  Such findings were consistent with the criteria for the assigned 60 percent rating then in effect, and there is no evidence to support a higher schedular rating for the period from May 1, 2009 through November 5, 2009.  

From November 6 through November 13, 2009, the Veteran was admitted to the Roper Hospital for 2 vessel coronary artery bypass grafting.  During his convalescence through February 28, 2010, he continued to demonstrate an ejection fraction of 50 percent.  He underwent cardiac rehabilitation and performed exercises when his METS level was from 2.5 to 3.35.  However, those findings were contemplated by temporary total rating in effect at the time.  38 C.F.R. § 4.30 (2013).  

Following his convalescent period, the Veteran underwent a VA review examination.  It was noted that he took medication for his coronary artery disease.  Exercise METS testing was not completed, because it was not required as part of the Veteran's treatment plan.  In the alternative, the examiner asked the Veteran a series of questions as to the lowest level of activity at which he reported symptoms.  The examiner determined that the Veteran's responses were consistent with activities such as light yard work (weeding), mowing the lawn with a power mower, and brisk walking (4 mph) and that the Veteran experienced dyspnea and fatigue indicative of a METS level of 3 to 5.  An echocardiogram also showed an ejection fraction of 55 percent, consistent with his previous readings.  

The findings on the VA examination show that since his discharge from the hospital and subsequent period of convalescence meet or more nearly approximate the schedular criteria for the 60 percent rating currently in effect.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

In arriving at this decision, the Board has considered the Veteran's request for an additional VA examination.  Reexaminations are requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability. Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. 3.327(a) (2013).  In this case, however, there is no medical evidence, dated since July 2011 which shows a material change in the Veteran's disability or that the current rating may be incorrect.  The only evidence to the contrary comes from the Veteran.  While he is competent to report evidence which is capable of lay observation, determining ejection fractions and METS levels are generally beyond the knowledge of a layman.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

An examination which was adequate for purposes of determination of the claim by the agency of original jurisdiction (in this case, the Regional Office) will ordinarily be adequate for purposes of the Board's determination, except to the extent that the claimant asserts that the disability in question has undergone an increase in severity since the time of the examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  Where, as in this case, the examination conducted proximate to the time the claim for increase was filed will generally be sufficiently "current" or "contemporaneous" for purposes of deciding that claim.  The duty to assist a veteran in the development of his claim does not require a new examination based solely upon the passage of time during the processing of a claim.  VAOPGCPREC 11-95.  

Moreover, in requesting a reexamination, the Veteran must come forward with at least some evidence that there has in fact been a material change in his disability.  A bald, unsubstantiated claim for an increase in disability rating is not evidence of a material change in that disability and is insufficient to trigger the agency's responsibility to request a reexamination.  Glover v. West, 185 F.3d 1328 (Fed. Cir. Aug. 2, 1999), mot. for rehearing en banc denied, No. 99-7015 (Fed. Cir. Oct. 19, 1999) (en banc) (unpublished order), cert. denied, 120 S. Ct. 1960 (S. Ct. May 15, 2000) (No. 99-1191).  
In light of the foregoing discussion, the request of a request for a new VA examination is denied.

Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected coronary artery disease with a myocardial infarction, status post coronary artery bypass graft.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned schedular rating.  See Brannon v. West, 12 Vet. App. 32 (1998).  The criteria for rating coronary artery disease with a myocardial infarction, status post coronary artery bypass graft contemplates the Veteran's fatigue and dyspnea, as well as his METS level and his ejection fraction.  38 C.F.R. §§ 4.71a, Diagnostic Codes 7005 and 7017.  

In short, the Veteran does not have symptoms associated with his service-connected heart disorder that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Thun, 22 Vet. App. at 115.  Therefore, the preponderance of the evidence is therefore against a finding that the Veteran's coronary artery disease with a myocardial infarction, status post coronary artery bypass graft presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1) .


ORDER

Entitlement to a rating in excess of 60 percent is denied for coronary artery disease with myocardial infarction, status post coronary artery bypass graft, effective May 1, 2009 through November 5, 2009.  


Entitlement to a rating in excess of 60 percent is denied for coronary artery disease with myocardial infarction, status post coronary artery bypass graft, effective March 1, 2010.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


